Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,172,700 (Hamilton et al.)*. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘700 patent anticipate all the claim requirements of this application.   There are only minor differences in terminology.  Although the preamble of the ‘700 patent recites “A prosthesis for repairing a hernia defect…” and the preamble of this application recites “A deployment device for an implantable prosthesis for repairing a hernia defect…”, both sets of claims include all the same claimed components.  The term .  
Claims 9, 16, and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,172,700 in view of US Patent Application Pub. No. 2013/0231526 (Felix).  Although the claims of the ‘700 patent do not specify the frame is attached to an outermost surface of the patch body, the ‘526 Felix application teaches that such a configuration is known in the prior art (see deployment device 100 attached to surface of hernia patch 200 in Figure 1A [0025]).  Therefore, it would have been obvious to recite this configuration in the claims of the ’700 patent.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites “the reduced configuration” in line 8 and recites “a reduced configuration” in the last clause.  
 Claim 10 recites “the reduced configuration” in line 9 and recites “a reduced configuration” in the last clause.  
The first recitation of “reduced configuration” should be changed to “a” and the subsequent recitation recite “the” in each of the claims.
These informalities appear to be a typographical errors and are not considered to necessitate a rejection under 112, 2nd paragraph for indefiniteness.  Nonetheless, appropriate correction is required. 

Allowable Subject Matter
Claims 1-23 are allowable over prior art.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Implantable prostheses for repairing a hernia defect having a patch body with a self-expanding support that assists in unfurling the patch are disclosed in US Patent No. 6,669,735 (Pelissier) and US Patent No. 5,634,931 (Kugel). 
US Patent No. 5,397,331 (Himpens et al.) discloses a delivery device for deployment of the hernia patch (13) (see Figure 7-9), but a hoisting frame (14) is incorporated into the patch body and not releasably attached thereto. 
US Patent App. Pub. No. 2014/0088619 (Cardinale et al.) discloses a tool for aiding in delivery of a hernia patch.  The frame is releasably attached to a hernia patch that defines an opening (127 [0036], such that the tool aids in guiding a tacking instrument (150) to the interior of the dual layer patch (see Figures 9-10).  The tether does not extend through the hernia patch, which does not have a self-expanding support.  Modifications to Cardinale are not obvious, since the patch and tool are specifically designed to be used together. 
US Patent App. Pub. No. 2014/0025093 also discloses the concept of a removable frame for aiding in delivery and suturing of a hernia patch, but the frames are inserted into a pocket defined by the patch such that the tether (104) extends through an opening (122) of the patch (see Figure 3A).  The frame also do not define an open interior with an inner frame component.
The prior art fails to teach or suggest the particular configuration of an expandable hoisting frame having an open interior and an inner frame component (or two non-self-expanding arms as recited in claim 10), wherein the hoisting frame is releasably attached to the patch such that a tether attached to the inner frame component extends through the patch body, such that a pulling force on the tether is directed to spaced locations on opposite sides of the patch body to aid in positioning and deployment of the patch. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771